Citation Nr: 1720631	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  07-13 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for dorsolumbar strain paravertebral muscles; L4-5 spondylolisthesis; anterior bulging discs L3-4, L4-5, and L5-S1 levels and central spinal levels and central spinal stenosis and degenerative joint disease (back disability), rated currently as 40 percent disabling.

2.  Entitlement to an increased disability rating for right acetabular fracture and shortening of the extremity, residual fracture head and neck, right femur, protrusion of the acetabular (right hip disability), from November 13, 2006 through February 23, 2009 rated currently as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from November 13, 2006 through February 23, 2009.




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June through December of 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran perfected a timely appeal of that decision.

During the development of the appeal, the RO issued a May 2009 rating decision in which it granted a higher 40 percent disability rating for the Veteran's right hip disability, effective from February 24, 2009.  Service connection was also granted for impairment of the right thigh (right thigh disability), effective February 24, 2009.  A separate 20 percent disability rating was assigned for the newly service-connected disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5253, based upon demonstrated loss of motion of the right thigh and hip.  The Veteran has not expressed any dissatisfaction with any aspect of that grant. nor has he raised a new claim seeking an increase of the disability rating assigned for the right thigh impairment disability.

In November 2010, the Board denied the Veteran's pending appeal.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Memorandum Decision, the Court granted the Veteran's appeal and vacated the Board's November 2010 denial.  The matter was then returned to the Board for action consistent with the Court's order.

During ongoing development, the RO issued a January 2012 rating decision that granted to the Veteran a TDIU, effective from February 24, 2009.  In August 2013, the Veteran's attorney wrote to the Board and advised that the Veteran was satisfied with the disability ratings assigned for his right hip disability from February 24, 2009.  The Veteran's attorney argued, however, that the Veteran wished to appeal the January 2012 TDIU grant, to the extent that he believed that he was entitled to a TDIU as early as November 13, 2006.  The Veteran's attorney stated also that the Veteran wished to continue his appeal as to his entitlement to a higher disability rating for his right hip disability prior to February 23, 2009, and, his entitlement to a higher disability rating for his back disability.  Questions as to the timeliness of the Veteran's appeal concerning his entitlement to a TDIU prior to February 24, 2009 appears to have already been raised implicitly in the record in conjunction with the other rating issues that are currently on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In October 2013, the Board dismissed the issue concerning the Veteran's entitlement to a disability rating higher than 40 percent for his right hip disability from February 24, 2009.  The issues concerning the Veteran's right hip disability prior to February 24 2009 and his back disability were remanded for further development, to include:  obtaining records for additional treatment identified by the Veteran, scheduling the Veteran to undergo new VA examinations of his right hip disability, and readjudication of the issues on appeal by the RO or other Agency of Original Jurisdiction (AOJ).

In July and October of 2016, the Veteran and his representative made requests for additional 90 day periods in order to submit additional arguments and evidence.  In the October 2016 request, the Veteran's representative indicated that the Veteran wished to waive review by the agency of original jurisdiction (AOJ) of newly submitted evidence.  Additional evidence was received in February 2017, which consisted of:  additional written arguments from the Veteran's representative, a January 2017 medical opinion from Dr. P.C., and a January 2017 handwritten lay statement from the Veteran written in Spanish.  A translation of the January 2017 lay statement has been obtained and added to the record along with the other newly received evidence.


FINDINGS OF FACT

1.  The Veteran's back disability has been manifested by pain, flare-ups, spasms, abnormal spine curvature, and thoracolumbar flexion to no less than five degrees but improving during the appeal period to 45 degrees.

2.  From November 13, 2006 through February 23, 2009, the Veteran's right hip disability was manifested by pain, flare-ups, active and passive right thigh flexion to no less than 90 degrees, and a leg length discrepancy of four centimeters.

3.  From November 13, 2006 through February 23, 2009, the Veteran's back and right hip disabilities did preclude the Veteran from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 percent for dorsolumbar strain paravertebral muscles; L4-5 spondylolisthesis; anterior bulging discs L3-4, L4-5, and L5-S1 levels and central spinal levels and central spinal stenosis and degenerative joint disease (back disability) are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242, 5243 (2016).

2.  The criteria for a disability rating higher than 30 percent for right acetabular fracture and shortening of the extremity, residual fracture head and neck, right femur, protrusion of the acetabular (right hip disability) are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5252, 5255, and 5275 (2016).

3.  The criteria for a TDIU from November 13, 2006 through February 23, 2009 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A November 2006 letter notified the Veteran of the information and evidence needed to substantiate his claims for higher disability ratings, and also, explained the process by which VA assigns disability ratings and effective dates.  Thus, VA's duty to notify the Veteran has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claims.  His claim submissions, lay statements and legal arguments, VA treatment records, and identified and relevant private treatment records have been obtained and associated with the record.  Relevant to the parts of the appeal period under consideration here, the Veteran was afforded VA spine examinations in December 2006 and November 2010 and VA examinations of his right hip in December 2006, February 2009, and May 2014.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established already and an increase in the disability rating is at issue, the veteran's present level of disability is the question of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Staged disability ratings are appropriate in any increased disability rating claim where distinct time periods with different ratable symptoms can be identified in the evidence.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


	A.  Back Disability

The Veteran's claim for a disability rating higher than 40 percent for his service-connected back disability was received in November 2006.  For all periods relevant to this appeal, the Veteran's back disability has been rated as being 40 percent disabling pursuant to the criteria under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5242-5243.

The criteria used for rating most spine disabilities are under DCs 5235 through 5242.  Regardless of which of the criteria between DC 5235 through 5242 that VA selects, disabilities characterized under those DCs are rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula).

Under the Spine Formula, a 40 percent disability rating is assigned where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted where the disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For reference, the Board points out that under 38 C.F.R. § 4.71a  (Plate V), the normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Spine disabilities may also be rated pursuant to DC 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under those criteria, disabilities that are manifested by intervertebral disc syndrome (IVDS) that is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months is assigned a 40 percent disability rating.  IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months is assigned a maximum schedular 60 percent disability rating.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.

Turning to the relevant evidence, records for VA treatment received by the Veteran reflect that the Veteran received sporadic treatment for his back disability.  In sum, those records note simply that the Veteran reported ongoing low back pain, but make no reference to specific objective thoracolumbar spine findings.  Similarly they make no reference to any loss of motion or other loss of function associated with the Veteran's back disability.

During a December 2006 VA examination, the Veteran reported ongoing and progressively worsening low back pain that was being non-responsive to treatment.  He stated that he had flare-ups of his pain symptoms that occurred on a weekly basis and lasted for periods of up to three to seven days.  He stated that he was unable to do anything during those flare-ups.  Neurologically, he reported numbness, cramping, paresthesias, and weakness in his lower extremities and also erectile dysfunction.  He stated that the symptoms in his lower extremities caused unsteadiness and falls.  In terms of function, he reported that he ambulated with crutches, a brace, and corrective shoes and was unable to walk for more than a few yards.  With regard to occupational functioning, the Veteran reported that he had been retired since 1976 due to a combination of his right hip and low back disabilities.

A physical examination revealed that the Veteran's pelvis was tilted to the left and that the Veteran stood with a stooped posture that was fixed in flexion.  Scoliosis, lumbar spine flattening, lumbar lordosis, kyphosis, and reverse lordosis were observed in the spine.  Demonstrated active and passive thoracolumbar spine motion included extension, flexion, bilateral lateral flexion, and bilateral lateral rotation to five degrees.  Pain was reported by the Veteran in all planes of passive and active motion.  Repetitive motion was productive of pain, however, did not result in further loss of spine motion.  Thoracolumbar spine x-rays taken in December 2005 were reviewed and noted for showing spondyloarthrosis and atherosclerosis at L4-5 and L5-S1.

A neurological examination revealed decreased sensation to pinprick and light touch in both of the lower extremities.  Reflexes were also decreased to 1+ in both knees and absent during ankle jerks bilaterally.  Muscle tone was normal, but demonstrated motor strength was decreased to 4/5 in the right hip, knee, ankle, and toes.

In terms of functional capacity, the examiner opined that the Veteran was able to feed himself independently; experienced moderate impairment in chores, traveling, and toileting; was severely impaired in shopping, bathing, dressing, and grooming; and, was incapable of exercise, sports, and recreational activities.  The examiner diagnosed dorsolumbar strain of the paravertebral muscles; L4-5 spondylolisthesis; anterior bulging discs at L3-4, L4-5, and L5-S1 with central spine stenosis; and, degenerative joint disease.  Significantly, the examiner did not relate the noted neurological findings to radiculopathies or other neurological manifestations associated with the Veteran's back disability.

The Veteran reported ongoing middle and low back pain, fatigue, and stiffness during a February 2009 VA examination.  He also reported flare-ups in his pain symptoms that occurred frequently and during which he was unable to do anything.  He continued to report using crutches and corrective shoes for walking.  He also reported that medications that he was taking for back pain were causing stomach aches.  The Veteran also reported having increased urinary urgency and frequency with nocturia that was marked by voiding twice a night.  He also continued to report erectile dysfunction, numbness, and paresthesias in his lower extremities.  He continued to state that he was unable to walk more than a few yards.

During the examination, the examiner observed that the Veteran's pelvis was tilted to the right and that the Veteran continued to demonstrate an antalgic gait.  Consistent with the previous examination, scoliosis was observed.  Spasms and tenderness were also observed.  Active thoracolumbar spine motion included flexion to 45 degrees, extension to five degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  Pain was reported in all planes of motion.  Repetitive motion was productive of further loss of flexion to 40 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  No change was observed in the degree of demonstrated thoracolumbar extension.

The neurological examination revealed decreased motor strength to 4/5 in the Veteran's right ankle and great toe.  Reflexes were absent in both knees and ankles.  Sensation, however, was normal in both lower extremities.

The examiner diagnosed dorsolumbar spine strain of the paravertebral muscles at L4-5; anterior bulging discs at L3-4, L4-5, and L5-S1 with spondylolisthesis; and, degenerative joint disease that were marked by middle and low back pain.  Once again, the examiner did not relate the neurological findings to a neurological manifestation associated with the back disability.  In terms of function, the examiner opined that the Veteran remained unimpaired in his ability feed himself.  He was, however, severely impaired in chores, shopping, recreation, traveling, bathing, dressing, toileting, grooming, and driving; and was prevented from exercise and sports.

The evidence shows that the Veteran's thoracolumbar motion has actually improved over the course of the appeal period.  In that regard, whereas the Veteran was able to produce only 5 degrees of movement in all planes of thoracolumbar motion during the December 2006 VA examination, subsequent tests conducted three years later during the February 2009 examination revealed improved motion that included forward flexion to 45 degrees.  Notably, there is no indication in the record of ankylosis in the Veteran's spine.  Indeed, though the Board is cognizant of the Veteran's complaints of pain, weakness, and fatigue, the degree of demonstrated and improved motion over the course of the appeal period would seem to be inconsistent with ankylosis.  Given the same, the criteria for a disability rating higher than 40 percent for the Veteran's back disability under DCs 5235 through 5242 and the Spine Formula are not met.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-42 (2016).

The evidence also contains no indication that the Veteran has ever been diagnosed with IVDS or been prescribed bed rest at any point during the course of treatment.  Under the circumstances, a disability rating under DC 5243 and the IVDS Formula is not appropriate for this case.

As discussed more fully below, the Board has also considered whether the evidence pertinent to the Veteran's back disability warrants referral of this matter for consideration of an extra-schedular disability rating under 38 C.F.R. § 3.321.  For the reasons given below, however, such action is not warranted.

	B.  Right Hip Disability, November 13, 2006 through February 23, 2009

The Veteran's right hip disability has been rated as 30 percent disabling over the period from November 13, 2006 through February 23, 2009, pursuant to the criteria under 38 C.F.R. § 4.71a, DC 5255-5252.

DC 5252, which provides the criteria for rating disabilities on the basis of lost thigh flexion, provides for a 30 percent disability rating where thigh flexion has been limited to 20 degrees.  A 40 percent disability rating is warranted where thigh flexion is limited to 10 degrees.

DC 5255 is the criteria used for rating disabilities marked by impairment of the femur.  Under those criteria, disabilities resulting in malunion of the femur with marked hip disability warrant a 30 percent rating.  A 60 percent rating is assigned where there has been fracture of the surgical neck of the femur with false joint or fracture of the shaft or anatomic neck of the femur with nonunion and without loose motion.  A maximum scheduler 80 percent disability rating is assigned where there has been and fracture of the shaft or anatomic neck of the femur with nonunion or loose motion.

As discussed below, the evidence indicates that the Veteran's right leg is shorter than his left leg.  DC 5275 provides criteria for rating disabilities due to leg length discrepancy.  Those criteria allow for a 30 percent disability rating where one leg is two and a half to three inches (6.4 to 7.6 centimeters) shorter.  A 40 percent disability rating is assigned where one leg is three to three and a half inches (7.6 to 8.9 centimeters) shorter.  A 50 percent disability rating is warranted where one leg is three and a half to four inches (8.9 to 10.2 centimeters) shorter.  A maximum scheduler 60 percent disability rating is assigned where one leg is more than four inches (10.2 centimeters) shorter.

Still other criteria for rating hip disabilities are available under DCs 5250 and 5254.  Those criteria, however, apply to disabilities marked by ankylosis of the hip joint and flail joint respectively.  As discussed below, the evidence does not show that the Veteran's hip disability has resulted in either of those conditions.  As such, neither DC 5250 nor DC 5254 applies to this case.  Other rating criteria for hip disabilities are also available under DCs 5251 and 5253.  Those criteria do not provide for disability ratings higher than 30 percent, and as such, do not assist the Veteran.

Records for VA treatment received by the Veteran during the appeal period under consideration reveal that the Veteran was followed sporadically for right hip pain.  The records do not, however, reflect ongoing or consistent treatment or express any specific objective findings pertinent to the Veteran's right hip function.

During a December 2006 VA examination, the Veteran complained of progressively worsening pain located at the anterior and lateral aspect of his right hip.  He reported that he ambulated with crutches and that he had flare-ups of increased pain that occurred two or three times per week and which lasted for periods of up to one to two days.  He reported that he "can not (sic) do anything" during flare-ups.  Again, the Veteran reported that he had been retired since 1976.

On examination, the examiner noted that the Veteran's right lower extremity was four centimeters shorter than the left lower extremity.  The examiner noted loss of bone in the acetabulum and femur, but no evidence of malunion, non-union, or false or flail joint.  Demonstrated gait was antalgic and marked by poor propulsion.  In terms of function, the examiner noted that the Veteran was unable to stand for more than a few minutes or walk more than a few yards.  Right hip active and passive motion included flexion to 90 degrees, extension to 10 degrees, and internal and external rotation to 20 degrees.  Repetitive motion was productive of excruciating pain.  Although demonstrated extension was actually improved to 20 degrees and external rotation improved to 40 degrees after repetitive motion, such motion was accompanied by pain throughout in all directions of movement.  X-rays of the right pelvis and femur taken the year before in December 2005 were reviewed and noted for showing significant degenerative joint disease in the right hip with evidence of protrusion of the right acetabulum and calcific tendinosis of the insertion of the right gluteus muscle.

In terms of functioning, the examiner opined that the Veteran was able to feed himself independently; experienced moderate impairment in chores, traveling, and toileting; was severely impaired in shopping, bathing, dressing, and grooming; and, was incapable of exercise, sports, and recreational activities.

As noted, demonstrated right hip motion during the appeal period at issue included active and passive flexion to no less than 90 degrees.  Although the Veteran's right hip disability has been marked by chronic pain and pain during motion and after repetitive motion, the degree of right hip flexion shown by the Veteran is simply not consistent with a disability rating higher than 30 percent under DC 5252, even after taking into consideration the Veteran's pain symptoms.  See DeLuca, 8 Vet. App. at 204 -07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-42 (2016).

Also, the evidence shows that the Veteran's right hip disability was not productive of fracture of the femur or hip joint.  Similarly, there is no evidence that the disability was manifested by non-union or loose motion within the right hip joint.  As such, a disability rating higher than 30 percent is not warranted under DC 5255.

As mentioned above, the December 2006 VA examination revealed that the Veteran's right leg is four centimeters shorter than his left leg.  That finding is also not consistent with the assignment of a disability rating higher than 30 percent under DC 5275.

As also discussed more fully below, the Board referral of the Veteran's right hip disability for consideration of an extra-schedular disability rating under 38 C.F.R. § 3.321 is also not warranted.

	C.  Extra-schedular Consideration

The Board has also considered whether application of the extra-schedular rating provisions under 38 C.F.R. § 3.321 (b)(1) are appropriate in relation to the Veteran's back and right hip disabilities.

In Thun v. Peake, 22 Vet App 111 (2008), the Court established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Applying the three-step inquiry established in Thun, the Board concludes that such considerations are not warranted in relation to the disabilities under consideration.  Thun, 22 Vet. App 111.  In that regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Beginning with the Veteran's back disability, the Board concludes that the evidence in this case does not show that the disability has presented an exceptional disability picture that renders inadequate the available schedular criteria.  Here, a comparison between the level of severity and symptomatology associated with the Veteran's back disability with the established criteria found under the Spine Formula shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In that regard, the assigned 40 percent disability rating already assigned for the parts of the appeal period being considered appears to contemplate the degree of lost thoracolumbar motion, symptoms of pain and fatigue, flare-ups, and loss of functional capacity.  Notably, the Veteran has not required surgery to treat his back disability.  Moreover, the evidence in the record indicates that the Veteran has sought only sporadic medical treatment for his back.  As such, it cannot be said that the available schedular criteria under the Spine Formula and IVDS Formula are inadequate for purposes of rating the Veteran's back disability. 

Under essentially the same analysis as that undertaken above in relation to the Veteran's back disability, the Board finds that the Veteran's right hip disability also has not presented an exceptional disability picture, and to that end, concludes that the available scheduler rating criteria under DCs 5252 and 5255 are adequate.  In that regard, consideration of the established criteria in relation to the symptomatology and impairment associated with the Veteran's right hip disability reasonably describe the Veteran's overall disability level and symptomatology.  As such, it cannot be said that the available rating criteria are inadequate. 

The evidence shows that the requirements for an extra-schedular disability rating for the Veteran's lumbosacral strain and degenerative disc disease and right lower extremity radiculopathy are not met.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

	D.  Conclusions

The preponderance of the evidence shows that the criteria for a disability rating higher than 40 percent are neither met nor approximated for the Veteran's back disability.  Accordingly, the Veteran is not entitled to an increased disability rating. To that extent, this appeal is denied.

The preponderance of the evidence also shows that the criteria for a disability rating higher than 30 percent for the Veteran's right hip disability, for the period from November 13, 2006 through February 23, 2009 also are neither met nor approximated.  To that extent also, this appeal is denied.

III.  TDIU from November 13, 2006 through February 23, 2009

The Veteran's claim for a TDIU is raised implicitly by evidence pertaining to the Veteran's back disability and associated right hip disability, and as such, stems from the Veteran's November 13, 2006 claims for increased disability ratings for his back and right hip disabilities.  Rice, 22 Vet. App. at 453-54.  As mentioned above, A TDIU was granted to the Veteran, effective from February 24, 2009.  He seeks entitlement to a TDIU, effective from the date of his claims for increase.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or, 5) multiple disabilities incurred as a prisoner of war.

Pertinent to the appeal period at issue, service connection was in effect for the Veteran for his back disability, rated 40 percent disabling, and his right hip disability, rated 30 percent disabling.  The Board recognizes that those disabilities arise out of a common etiology.  As such, they are treated as a single disability rated as 60 percent disabling for TDIU purposes.  38 C.F.R. §§ 4.16(a) and 4.25.

As mentioned above, the Veteran reported during his December 2006 VA examinations of his back and right hip that he experienced chronic pain with frequent flare-ups.  In relation to his back, he reported that flare-ups were occurring on a weekly basis and lasted for periods of up to three to seven days.  In regard to his hip, he reported that flare-ups of pain occurred two or three times per week and could last for periods of up to two days.  According to the Veteran, he was unable to do anything during the flare-ups.  In terms of function, the Veteran demonstrated stooped posture and an abnormal gait with poor propulsion.  Pain was present throughout all planes of thoracolumbar spine and right hip motion.  He reported that he sometimes ambulated on crutches.  He stated that he was unable to stand for more than a few minutes at a time or walk more than a few miles.  In terms of functional capacity, the VA examiners opined that the Veteran was incapable of exercise, sports, and recreational activities and was moderately to severely impaired in chores, traveling, toileting, shopping, bathing, dressing, and grooming.  The February 2009 VA spine and hip examinations note similar symptoms and impairment.

The Veteran has submitted a January 2017 private functional capacity assessment prepared by Dr. P.C.  In it, Dr. P.C. relates that he has had an opportunity to review the Veteran's claim file and opines that the Veteran has been incapable of even sedentary employment since the time of his retirement in 1976.  As rationale, Dr. P.C. points to the Department of Labor and Social Security Administration definitions of "sedentary."  In that regard, Dr. P.C. quotes, "[s]edentary work involves lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like docket files, ledgers, and small tools.  Although a sedentary job is defined as one which involves sitting, a certain amount of walking and standing is often necessary in carrying out job duties (up to 2 hours of an 8 hour work day).  Jobs are sedentary if walking and standing are required occasionally and other sedentary criteria are met."  According to Dr. P.C., the symptoms, impairment, and degree of functional capacity shown during the December 2006 and February 2009 VA examinations "clearly do not match the profile of someone capable of sedentary employment."

Given the frequency and extent of the Veteran's flare-ups reported during the 2006 and 2009 VA examinations, considered together with the degree of functional impairment determined by the VA examiners, the Board agrees that the combined effects of the Veteran's back and hip disabilities would have rendered him incapable of securing and following a substantially gainful occupation during the period from November 13, 2006 through February 23, 2009.  As such, the Veteran is entitled to a TDIU during that period.  To that extent, this appeal is granted.



ORDER

A disability rating in excess of 40 percent for dorsolumbar strain paravertebral muscles; L4-5 spondylolisthesis; anterior bulging discs L3-4, L4-5, and L5-S1 levels and central spinal levels and central spinal stenosis and degenerative joint disease (back disability) is denied.

A disability rating in excess of 30 percent for right acetabular fracture and shortening of the extremity, residual fracture head and neck, right femur, protrusion of the acetabular (right hip disability) from November 13, 2006 through February 23, 2009 is denied.

A TDIU from November 13, 2006 through February 23, 2009 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


